DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an output configured to” in claim 1.
“an output configured to” in claim 8.
“an output configured to” in claim 14.
“an output configured to” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an output configured to output indications of occurrences of topological patterns of activity in the recurrent artificial neural network” in claims 1, 8, 14, and 24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. One of ordinary skill in the art would have appreciated that the “configured to output indications of occurrences of topological patterns of activity in the recurrent artificial neural network” is a specialized function that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. Accordingly, a rejection under 35 U.S.C. 112(b) is appropriate because the specification has no corresponding algorithm associated with a computer to transform the general purpose computer to a specialized computer. (see MPEP 2181(II)(B), 2185, 2163). Claims 2-7, 9-13, 15-23, and 25-30 are dependent claims that to not cure the deficiencies and are rejected for the same reasons. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term “nearly” in claim 10 is a relative term which renders the claim indefinite. The term “nearly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, Examiner will interpret “nearly identical signals” as signals that are different by less than a certain threshold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 24, 25, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann (US-20190286074-A1).
Regarding Claim 1,
Hoffmann (US 20190286074 A1) teaches a system comprising: 
a plurality of nodes and links arranged in a recurrent neural network (Abs.  The input neurons are connected to hidden neurons based on the activations in the layer of input neurons, which allows for recurrent connections to be formed from hidden neurons back onto the input neurons.), wherein either transmissions of information along the links or decisions at the nodes are non-deterministic (para [0013] Further, stabilization of the input neurons occurs when activations remain unchanged between two consecutive time steps or a predetermined number of iterations is performed. Activation pattern not always the same (i.e. non-deterministic). Para [0066] It is then determined 806 if the hidden neurons are stable (described in further detail below). The associative memory iterates the activations 808 of the input neurons until a stable pattern emerges, at which point the restored pattern 312 is generated and used for identification. The neural dynamics are modeled as simple integrate and fire neurons: If a neuron fires, it sends a spike with value +1 through all its outgoing connections. Neuron fires (i.e. transmitting information to another neuron/node).); and  
an output configured to output indications of occurrences of topological patterns of activity in the recurrent artificial neural network (para [0059] For identification, a new signature of an object is presented, which is processed 306 to generate neural activation patterns 308 using, for example, a neural network with Gaussian activations functions (tuning curves as described below) to map the input data provided in several real-valued variables onto binary neural activation patterns. Activation pattern (i.e. output configured to output indications of topological patterns).).
Regarding Claim 2,
Hoffmann teaches the system of claim 1, wherein decision thresholds of the nodes have a degree of randomness (para [0063] With a given probability, p.sub.S, e.g., p.sub.S=0.1, a directed connection is formed from an active neuron 600 in the input layer 400 to a hidden neuron 402: for each pair of active neuron and element in the set of h hidden neurons, a connection 602 is formed if a uniform random number in the interval [0,1) is smaller than p.sub.S.).
Regarding Claim 3,
Hoffmann teaches the system of claim 1, wherein the recurrent neural network includes background activity that is not dependent on input data (fig. 9B;  para [0072] In the first experiment, the network size was kept at n=1000 neurons, and the number of stored patterns varied from 100 to 1000 in steps of 100. In the second experiment, the number of stored patterns was 1000, and the size of the network varied from n=1000 to 2000 in steps of 100. Varying number of neurons not dependent on input.).
Regarding Claim 5,
Hoffmann teaches the system of claim 1, wherein at least some pairs of nodes are linked by multiple links (para [0063] In FIG. 6, the actived neurons 600 are indicated as solid circles, while inactive neurons 702 are indicated as open circles. Connections between the subset activated neurons 600 and hidden layer 402 are formed probabilistically.).
Regarding Claim 6,
Hoffmann teaches the system of claim 1, further comprising an application trained to process the indications of the occurrences of topological patterns of activity (para [0059] For identification, a new signature of an object is presented, which is processed 306 to generate neural activation patterns 308 using, for example, a neural network with Gaussian activations functions (tuning curves as described below) to map the input data provided in several real-valued variables onto binary neural activation patterns.), wherein the application is trained using non-deterministic output from the recurrent artificial neural network (para [0059] This restoration is necessary because the signature 302 may vary from stored signatures due to noise. And para [0063] With a given probability, p.sub.S, e.g., p.sub.S=0.1, a directed connection is formed from an active neuron 600 in the input layer 400 to a hidden neuron 402: for each pair of active neuron and element in the set of h hidden neurons, a connection 602 is formed if a uniform random number in the interval [0,1) is smaller than p.sub.S. This formation of connections is a form of Hebbian learning—neurons wire together if they fire together.).
Regarding Claim 7,
Hoffmann teaches the system of claim 1, wherein the topological patterns of activity are clique patterns of activity (para [0067] An example of a mechanism to check if the neural activation is stable is to compare activations between two consecutive time steps. If all activations remain unchanged between these steps, then the pattern is stable and the iteration stops. Alternatively, the iteration stops after a predetermined number of steps (e.g., 5). This limit on the iterations may also be used in combination with the mechanism that detects changes in activation. Once the neural activation is stable, the resulting activation pattern of the input neurons forms the restored pattern of the associative memory. Activations patterns are patterns where one node transmits data to another node (i.e. clique pattern).).
Regarding claim 24,
Hoffmann teaches a system comprising: 
a plurality of nodes and links arranged in a recurrent neural network (Abs.  The input neurons are connected to hidden neurons based on the activations in the layer of input neurons, which allows for recurrent connections to be formed from hidden neurons back onto the input neurons.), wherein the recurrent neural network includes background activity that is not dependent on input data (fig. 9B;  para [0072] In the first experiment, the network size was kept at n=1000 neurons, and the number of stored patterns varied from 100 to 1000 in steps of 100. In the second experiment, the number of stored patterns was 1000, and the size of the network varied from n=1000 to 2000 in steps of 100. Varying number of neurons not dependent on input.); and 
an output configured to output indications of occurrences of topological patterns of activity in the recurrent artificial neural network (para [0059] For identification, a new signature of an object is presented, which is processed 306 to generate neural activation patterns 308 using, for example, a neural network with Gaussian activations functions (tuning curves as described below) to map the input data provided in several real-valued variables onto binary neural activation patterns. Activation pattern (i.e. output configured to output indications of topological patterns).).
Regarding Claim 25,
Hoffmann teaches the system of claim 24, wherein either transmissions of information along the links or decisions at the nodes are non-deterministic (para [0013] Further, stabilization of the input neurons occurs when activations remain unchanged between two consecutive time steps or a predetermined number of iterations is performed. Activation pattern not always the same (i.e. non-deterministic). Para [0066] It is then determined 806 if the hidden neurons are stable (described in further detail below). The associative memory iterates the activations 808 of the input neurons until a stable pattern emerges, at which point the restored pattern 312 is generated and used for identification. The neural dynamics are modeled as simple integrate and fire neurons: If a neuron fires, it sends a spike with value +1 through all its outgoing connections. Neuron fires (i.e. transmitting information to another neuron/node).).
Regarding Claim 30,
Hoffmann teaches the system of claim 24, wherein the topological patterns of activity are clique patterns of activity (para [0067] An example of a mechanism to check if the neural activation is stable is to compare activations between two consecutive time steps. If all activations remain unchanged between these steps, then the pattern is stable and the iteration stops. Alternatively, the iteration stops after a predetermined number of steps (e.g., 5). This limit on the iterations may also be used in combination with the mechanism that detects changes in activation. Once the neural activation is stable, the resulting activation pattern of the input neurons forms the restored pattern of the associative memory. Activations patterns are patterns where one node transmits data to another node (i.e. clique pattern).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US-20190286074-A1) in view of Paik et al. (US-20180197076-A1).
Regarding Claim 4,
Hoffmann teaches the system of claim 1.
	Hoffmann does not explicitly disclose  
wherein either a timing of signal arrival at a destination node or a signal amplitude at the destination node has the degree of randomness.
However, Paik (US 20180197076 A1) teaches
wherein either a timing of signal arrival at a destination node or a signal amplitude at the destination node has the degree of randomness (para [0060] Initially, all of the input neurons form a temporal pattern with a predetermined length, for example, 100 ms, such that every input neuron fires once with a random timing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffmann with the neuron spikes of Paik
Doing so would allow for measuring memory efficiency of the neural network (Paik para [0060]).

Claims 8-13, 14-15, 17, 20, 22-23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US-20190286074-A1) in view of Gleeson et al. (Open source brain: a collaborative resource for visualizing, analyzing, simulating, and developing standardized models of neurons and circuits).
Regarding Claim 8,
Hoffman teaches a system comprising: 
a plurality of nodes and links arranged in a recurrent neural network (Abs.  The input neurons are connected to hidden neurons based on the activations in the layer of input neurons, which allows for recurrent connections to be formed from hidden neurons back onto the input neurons.), wherein each node is … to receive signals from between 10 and 10^6 other nodes (para [0004] A Hopfield network is a fully connected network (i.e., each neuron is connected to every other neuron), and patterns are stored in the weights of the connections between the neurons. And para [0072] In the first experiment, the network size was kept at n=1000 neurons, and the number of stored patterns varied from 100 to 1000 in steps of 100. In the second experiment, the number of stored patterns was 1000, and the size of the network varied from n=1000 to 2000 in steps of 100.); and   
an output configured to output indications of occurrences of topological patterns of activity in the recurrent artificial neural network (para [0059] For identification, a new signature of an object is presented, which is processed 306 to generate neural activation patterns 308 using, for example, a neural network with Gaussian activations functions (tuning curves as described below) to map the input data provided in several real-valued variables onto binary neural activation patterns. Activation pattern (i.e. output configured to output indications of topological patterns).).
Hoffman does not explicitly disclose
wherein each node is coupled to output signals to between 10 and 10^6 other nodes and to receive signals from between 10 and 10^6 other nodes
However, Gleeson teaches
wherein each node is coupled to output signals to between 10 and 10^6 other nodes and to receive signals from between 10 and 10^6 other nodes (pg. 396; OSB currently hosts standardized, curated models spanning a wide range of biophysical detail, varying from single cells up to large-scale networks with thousands of neurons (Figure 2A; Table S1). And pg. 400; In contrast, the connectivity matrix (Figure 4C) provides a more quantitative overview of the synaptic connections, showing the strength of excitatory and inhibitory connections between different cell populations. Lastly, the connectivity plot shown in Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4C shows all the neurons connected, each receiving an input and output from each other. pg. 401; (E–H) 3D view of network (E), chord diagram (F), adjacency matrix (G), and connectivity graph (H) for point neuron spiking network model of Potjans and Diesmann (2014), with 1,539 cells in 8 populations (E [excitatory] and I [inhibitory] from layer 2/3, layer 4, layer 5, and layer 6; 5.96 3 104 connections; 2% of full-scale network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow automatically testing models enabling them to evolve as new information becomes available (Gleeson pg. 396).
Regarding Claim 9,
Hoffman and Gleeson teach the system of claim 8. Gleeson further teaches wherein each node is coupled to output signals to between 10^3 and 10^5 other nodes and to receive signals from between 10^3 and 10^5 other nodes (pg. 396; OSB currently hosts standardized, curated models spanning a wide range of biophysical detail, varying from single cells up to large-scale networks with thousands of neurons (Figure 2A; Table S1). And pg. 400; In contrast, the connectivity matrix (Figure 4C) provides a more quantitative overview of the synaptic connections, showing the strength of excitatory and inhibitory connections between different cell populations. Lastly, the connectivity plot shown in Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4C shows all the neurons connected, each receiving an input and output from each other. pg. 401; (E–H) 3D view of network (E), chord diagram (F), adjacency matrix (G), and connectivity graph (H) for point neuron spiking network model of Potjans and Diesmann (2014), with 1,539 cells in 8 populations (E [excitatory] and I [inhibitory] from layer 2/3, layer 4, layer 5, and layer 6; 5.96 3 104 connections; 2% of full-scale network).).
Regarding Claim 10,
Hoffman and Gleeson teach the system of claim 8. Hoffman further teaches wherein each of the links is configured to convey information that is encoded in a number of nearly identical signals transmitted within a given time (para [0060] Before the associative memory 310 can operate on signatures 302, the signatures 302 have to be pre-processed 306 into binary patterns, e.g., arrays of zeros and ones. To convert a continuous signal into an array of binary numbers, as a non-limiting example, tuning curves could be used.).
Regarding Claim 11,
Hoffman and Gleeson teach the system of claim 8. Hoffman further teaches wherein transmission of information along the links is non-deterministic (para [0063] With a given probability, p.sub.S, e.g., p.sub.S=0.1, a directed connection is formed from an active neuron 600 in the input layer 400 to a hidden neuron 402: for each pair of active neuron and element in the set of h hidden neurons, a connection 602 is formed if a uniform random number in the interval [0,1) is smaller than p.sub.S. This formation of connections is a form of Hebbian learning—neurons wire together if they fire together.). 
Regarding Claim 12,
Hoffman and Gleeson teach the system of claim 8. Gleeson further teaches wherein at least some pairs of nodes are linked by multiple links (pg. 400; Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4D shows links between pairs of nodes with multiple connections.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow automatically testing models enabling them to evolve as new information becomes available (Gleeson pg. 396).
Regarding Claim 13,
Hoffman and Gleeson teach the system of claim 8. Hoffman further teaches wherein the topological patterns of activity are clique patterns of activity (para [0067] An example of a mechanism to check if the neural activation is stable is to compare activations between two consecutive time steps. If all activations remain unchanged between these steps, then the pattern is stable and the iteration stops. Alternatively, the iteration stops after a predetermined number of steps (e.g., 5). This limit on the iterations may also be used in combination with the mechanism that detects changes in activation. Once the neural activation is stable, the resulting activation pattern of the input neurons forms the restored pattern of the associative memory. Activations patterns are patterns where one node transmits data to another node (i.e. clique pattern).).
Regarding Claim 14,
Hoffman teaches a system comprising: 
a plurality of nodes and links arranged in a recurrent neural network (Abs.  The input neurons are connected to hidden neurons based on the activations in the layer of input neurons, which allows for recurrent connections to be formed from hidden neurons back onto the input neurons.), and 
an output configured to output indications of occurrences of topological patterns of activity in the recurrent artificial neural network (para [0059] For identification, a new signature of an object is presented, which is processed 306 to generate neural activation patterns 308 using, for example, a neural network with Gaussian activations functions (tuning curves as described below) to map the input data provided in several real-valued variables onto binary neural activation patterns. Activation pattern (i.e. output configured to output indications of topological patterns).).
Hoffman does not explicitly disclose
wherein at least some pairs of nodes are linked by multiple connections
However, Gleeson teaches
wherein at least some pairs of nodes are linked by multiple connections (pg. 400; Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4D shows links between pairs of nodes with multiple connections.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow automatically testing models enabling them to evolve as new information becomes available (Gleeson pg. 396).
Regarding Claim 15,
Hoffmann and Gleeson teach the system of claim 14. Hoffmann further teaches wherein the multiple connections comprise multiple excitatory links (para [0064] In one embodiment, the projections from the hidden neurons 402 are only excitatory and connect only to the actived neurons 600 in the input layer 402 (as shown in FIG. 6).).
Regarding Claim 17,
Hoffmann and Gleeson teach the system of claim 14. Hoffmann further teaches wherein the multiple connections comprise multiple inhibitory links (para [0062] while FIG. 7 depicts an alternative aspect of forming the associative memory connections which include inhibitory connections.).
Regarding Claim 20,
Hoffmann and Gleeson teach the system of claim 14. Hoffmann further teaches 
wherein the …connections are configured to convey a same signal but with a degree of randomness in the conveyance of the signal (para [0063] With a given probability, p.sub.S, e.g., p.sub.S=0.1, a directed connection is formed from an active neuron 600 in the input layer 400 to a hidden neuron 402: for each pair of active neuron and element in the set of h hidden neurons, a connection 602 is formed if a uniform random number in the interval [0,1) is smaller than p.sub.S.).
Gleeson further teaches
wherein the multiple connections (pg. 400; Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4D shows links between pairs of nodes with multiple connections.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow automatically testing models enabling them to evolve as new information becomes available (Gleeson pg. 396).
Regarding Claim 22,
Hoffmann and Gleeson teach the system of claim 14. Gleeson further teaches wherein the multiple connections comprise a single link that conveys information in accordance with a model of multiple links (pg. 400; Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4D shows one link (i.e. between two neurons) with multiple connections.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow automatically testing models enabling them to evolve as new information becomes available (Gleeson pg. 396).
 Regarding Claim 23,
Hoffmann and Gleeson teach the system of claim 14. Hoffmann further teaches wherein the topological patterns of activity are clique patterns of activity (para [0067] An example of a mechanism to check if the neural activation is stable is to compare activations between two consecutive time steps. If all activations remain unchanged between these steps, then the pattern is stable and the iteration stops. Alternatively, the iteration stops after a predetermined number of steps (e.g., 5). This limit on the iterations may also be used in combination with the mechanism that detects changes in activation. Once the neural activation is stable, the resulting activation pattern of the input neurons forms the restored pattern of the associative memory. Activations patterns are patterns where one node transmits data to another node (i.e. clique pattern).).
Regarding Claim 26,
Hoffmann teaches the system of claim 24.
	Hoffmann does not explicitly disclose
wherein at least some pairs of nodes are linked by multiple connections.
However, Gleeson teaches
wherein at least some pairs of nodes are linked by multiple connections (pg. 400; Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4D shows links between pairs of nodes with multiple connections.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow automatically testing models enabling them to evolve as new information becomes available (Gleeson pg. 396).
Regarding Claim 29, 
Hoffman teaches the system of claim 24. 
	Hoffman does not explicitly disclose
wherein each node is coupled to output signals to between 10^3 and 10^5 other nodes and to receive signals from between 10^3 and 10^5 other nodes.
However, Gleeson teaches
wherein each node is coupled to output signals to between 10^3 and 10^5 other nodes and to receive signals from between 10^3 and 10^5 other nodes (pg. 396; OSB currently hosts standardized, curated models spanning a wide range of biophysical detail, varying from single cells up to large-scale networks with thousands of neurons (Figure 2A; Table S1). And pg. 400; In contrast, the connectivity matrix (Figure 4C) provides a more quantitative overview of the synaptic connections, showing the strength of excitatory and inhibitory connections between different cell populations. Lastly, the connectivity plot shown in Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4C shows all the neurons connected, each receiving an input and output from each other. pg. 401; (E–H) 3D view of network (E), chord diagram (F), adjacency matrix (G), and connectivity graph (H) for point neuron spiking network model of Potjans and Diesmann (2014), with 1,539 cells in 8 populations (E [excitatory] and I [inhibitory] from layer 2/3, layer 4, layer 5, and layer 6; 5.96 3 104 connections; 2% of full-scale network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow automatically testing models enabling them to evolve as new information becomes available (Gleeson pg. 396).

Claim 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffmann/Gleeson, as applied above, and further in view of Cao et al. (US-20190228300-A1).
Regarding Claim 16,
Hoffmann and Gleeson teach the system of claim 15. 
	Hoffmann and Gleeson do not explicitly disclose 
wherein the multiple excitatory links comprise between 2 and 20 excitatory links.
However, Cao teaches
wherein the multiple excitatory links comprise between 2 and 20 excitatory links (fig. 3; para [0045] Each E neuron (e.g., neuron 308) is connected to one I neuron (e.g., neuron 310) only, while each I neuron (e.g., neuron 310) is connected to all E neurons (e.g., neuron 308) except the one that excites it. In FIG. 3, excitatory connections are denoted by solid arrowed lines 312 while inhibitory connections are denoted by dashed arrowed lines 314. The weights for both excitatory and inhibitory connections are fixed constant numbers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow for increasing the number of neurons/synapses to improve the pattern recognition accuracy results (para [0054] Cao).
Regarding Claim 27,
Hoffmann and Gleeson teach the system of claim 26. Hoffmann and Gleeson do not explicitly disclose 
wherein the multiple connections comprise between 3 and 10 links excitatory links.
However, Cao teaches
wherein the multiple connections comprise between 3 and 10 links excitatory links (fig. 3; para [0045] Each E neuron (e.g., neuron 308) is connected to one I neuron (e.g., neuron 310) only, while each I neuron (e.g., neuron 310) is connected to all E neurons (e.g., neuron 308) except the one that excites it. In FIG. 3, excitatory connections are denoted by solid arrowed lines 312 while inhibitory connections are denoted by dashed arrowed lines 314. The weights for both excitatory and inhibitory connections are fixed constant numbers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network with the neural network of Hoffman with neuronal connections of Gleeson.
Doing so would allow for increasing the number of neurons/synapses to improve the pattern recognition accuracy results (para [0054] Cao).

Claim 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffmann/Gleeson, as applied above, and further in view of Cherubini et al. (US-20190392303-A1).
Regarding Claim 18,
Hoffman and Gleeson teach the system of claim 17.
	Hoffman does not explicitly disclose 
wherein the multiple inhibitory links comprise between 5 and 40 links.
However, Cherubini (US 20190392303 A1) teaches
wherein the multiple inhibitory links comprise between 5 and 40 links (para [0041] In FIG. 4, output neurons are connected to each other via all-to-all lateral inhibitory connections 36, while input neurons 31 are connected to output neurons 32 via all-to-all excitatory connections 35. Fig.4 shows at least 5 inhibitory connections.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the inhibitory connection of Cherubini.
Doing so would allow for improving class representation (Cherubini para [0048]).
Regarding Claim 28,
Hoffman teaches the system of claim 26. 
Hoffman does not explicitly disclose 
wherein the multiple connections comprise between 10 and 30 inhibitory links.
However, Cherubini (US 20190392303 A1) teaches
wherein the multiple connections comprise between 10 and 30 inhibitory links (para [0041] In FIG. 4, output neurons are connected to each other via all-to-all lateral inhibitory connections 36, while input neurons 31 are connected to output neurons 32 via all-to-all excitatory connections 35. Fig.4 shows at least 10 inhibitory connections.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the inhibitory connection of Cherubini.
Doing so would allow for improving class representation (Cherubini para [0048]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffmann/Gleeson, as applied above, and further in view of Hoffmann (US-8818923-B1; hereinafter Hoffmann2).
Regarding Claim 19,
Hoffman teaches the system of claim 14. Gleeson further teaches the multiple connections (pg. 400; Figure 4D combines these features in one plot, providing a way to visualize the size of the neuronal populations, the connections between them, and their relative strength. This functionality enables the easy comparison of network connectivity. Figure 4D shows links between pairs of nodes with multiple connections.).
	Hoffman does not explicitly disclose
wherein the multiple connections are configured to convey a same signal but ensure that the signal arrives at a destination node at different times.
However, Hoffman2 (US 8818923 B1) teaches
wherein the multiple connections are configured to convey a same signal but ensure that the signal arrives at a destination node at different times (Col. 2 lines 17-19; That is, time-shifted instead of simultaneous firing is critical for activating receiving neurons, because in real networks, connection delays are heterogeneous. And Col. 7 lines 46-51; The present invention employs a simple integrate and fire neural model. For example, if a neuron fires, it sends a spike with value +1 through all its outgoing connections; This spike is present only at a specific time step. Delayed through the connections, the spikes arrive at various time points at the receiving neurons.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the delayed connection of Hoffman2.
Doing so would allow for achieving exact pattern matching (Hoffman2 col. 7 lines 21-25;).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffmann/Gleeson, as applied above, and further in view of Paik et al. (US-20180197076-A1).
Regarding Claim 21,
Hoffman and Gleeson teach the system of claim 20. 
	Hoffman does not explicitly disclose 
wherein either a timing of signal arrival at a destination node or a signal amplitude at the destination node has the degree of randomness.
However, Paik (US 20180197076 A1) teaches
wherein either a timing of signal arrival at a destination node or a signal amplitude at the destination node has the degree of randomness (para [0060] Initially, all of the input neurons form a temporal pattern with a predetermined length, for example, 100 ms, such that every input neuron fires once with a random timing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the neuron spikes of Paik
Doing so would allow for measuring memory efficiency of the neural network (Paik para [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (US 11250326 B1) – discloses a neural network with a set of nodes and connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121